DOOLIN, Justice,
dissenting:
I dissent to that portion of the majority opinion which states that the juvenile code as interpreted by the majority is constitutional. See the dissents as set out in P. v. State of Oklahoma, Department of Institutions, Social and Rehabilitative Services, 578 P.2d 352 (Okl.1978); M. v. State of Oklahoma, Department of Institutions, So*1304cial and Rehabilitative Services, 577 P.2d 908 (Okl.1978); J. V. v. State Department of Institutions, Social and Rehabilitative Services, 572 P.2d 1283 (Okl.1978) and specially concurring opinions in In Matter of J. L. v. State of Oklahoma, ex rel. Department of Institutions, Social and Rehabilitative Services, 572 P.2d 1283 (Okl.1978) and In Matter of H., 577 P.2d 1292 (Okl.1978).
I am authorized to state that SIMMS, J., concurs in the views herein expressed.